Citation Nr: 1137855	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for ventricular ectopy, to include as secondary to service-connected post-traumatic stress disorder (PTSD) or diabetes mellitus (DM).  

2.  Entitlement to service connection for hypertension (HTN), to include as secondary to service-connected PTSD or DM.  

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARINGS ON APPEAL

The Appellant and his spouse
ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In September 2008, the Veteran testified during a hearing before RO personnel.  A videoconference hearing was held in June 2010 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  The Veteran and his spouse provided testimony at that time.  Copies of the transcripts of these hearings are of record.  

The claims on appeal were remanded in a September 2010 Board decision for additional evidentiary development, to include contemporaneous examinations.  They have now been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  A cardiovascular disorder, manifested by ventricular ectopy, is not currently demonstrated or otherwise shown to be related to service.  

2.  HTN was not manifest in service or for years thereafter, and is unrelated to service; such claimed disability is unrelated to a service-connected disability. 

3.  The Veteran is not shown by the most probative evidence of record to have bilateral hearing loss that is etiologically related to a disease, injury, or event in service.  Sensorineural hearing loss was first shown years post-service.
CONCLUSIONS OF LAW

1.  A cardiovascular disorder, claimed as ventricular ectopy, was not incurred in or aggravated by military service, may not be presumed to be incurred, nor is it proximately due to, the result of, or aggravated by the service-connected PTSD or DM.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  HTN was not incurred in or aggravated by military service, nor may it be presumed to be, nor is it proximately due to, the result of, or aggravated by the service-connected PTSD or DM.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

3.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may bilateral sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in July 2006, November 2010, and March 2011) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran, his spouse, and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as cardiovascular disease and/or HTN and/or sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a Claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2010).

Under 38 C.F.R. § 4.104, DC 7101 hypertensive vascular disease is defined either as HTN or as isolated systolic HTN.  HTN is defined as diastolic blood pressure predominately 90 mm or greater, and isolated systolic hypertension is defined as systolic blood pressure predominately 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  This code requires that HTN due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, be evaluated as part of the condition causing HTN rather than by a separate evaluation (as HTN).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background and Analysis

A cardiovascular disorder, claimed as ventricular ectopy, and HTN, to include as secondary to PTSD or DM

The service treatment records (STRs) are negative for report of, treatment for, or diagnosis of a cardiovascular disorder, to include ventricular ectopy and/or HTN.  At time of separation examination in June 1969, objective clinical evaluation of the heart revealed no abnormalities, and the Veteran specifically denied having or having had heart trouble, to include palpitations.  The Claimant's blood pressure at time of separation was 120/80, and he specifically denied having high blood pressure.  Additional examination in 1976 was also negative for diagnoses of cardiovascular disorders, to include ventricular ectopy or HTN.  At that time his blood pressure readings were recorded as 130/82, 110/70, and 135/85.  

Post service private medical records reflect that the Veteran was noted to have ventricular ectopy with possible right ventricular outflow tract related non-sustained ventricular tachycardia in December 2001.  The earliest clinical evidence of high blood pressure was in February 2003 when a somewhat elevated blood pressure reading of 162/96 was noted.  Private physicians noted in January 2006 that the Veteran had a history of an irregular heart beat for which he had been treated with medication for the last 3-4 years.  The first report of HTN was by private physician in December 2006 when it was noted that the Veteran was on medication for this condition.  VA records in 2008 reflect a normal electrocardiogram (EKG).  VA records in 2009 reflect that his service-connected DM was in good control.  Symptoms associated with PTSD in early 2009 included anxiety, although he denied significant depression.  He got along well with his family but was very limited in social and leisure pursuits.  He stayed busy by working a lot.  He had trouble relaxing.  The examiner stated his PTSD was mild in severity.  

At hearings in 2008 and 2010, testimony was provided by the Veteran and his spouse in support of his claims.  It was reiterated that his ventricular ectopy and his HTN were associated with his PTSD or DM.  

In September 2010, the Board remanded the claim for additional evidentiary development, to include a contemporaneous examination with opinions as to the etiology of any cardiovascular disorders, to include ventricular ectopy and HTN.  

Subsequently added to the record were private and VA records dated through 2011.  These treatment records reflect continued treatment for HTN with medication.  

Upon VA cardiovascular examination in December 2010, the examiner noted that the claims file was reviewed.  She stated that there was no evidence of ventricular ectopy or arrhythmia.  She further noted that EKG in June 2008 was normal.  In her report, she stated that the Veteran said that his ectopy was treated with Metformin, but she noted that this medication was only used to treat diabetes.  

Examination revealed blood pressure of 134/74, with a pulse of 96, and a respiratory rate of 18.  Additional blood pressure readings were recorded as 160/71, 145/78, and 144/75.  The heart was in regular rhythm with no extra sounds.  S1, S2 were present.  The examiner found no evidence of congestive heart failure, pulmonary HTN, or abnormal breath sounds.  An EKG and echocardiogram showed a heart of normal size.  Ejection fracture was greater than 50 percent.  Evidence revealed a normal left ventricular systolic function, and radiograph revealed no acute cardiopulmonary disease.  

In a February 2011 addendum, the VA examiner noted that the claims file had been reviewed, and that there was no diabetic residual causing HTN.  

The Veteran asserts that he has ventricular ectopy and HTN of service origin.  His primary contention is that these conditions are secondary to his service-connected PTSD or DM.  However, as a layperson, lacking in medical training and expertise, the Veteran's statements are not a competent medical opinion on a matter as complex as the diagnoses of any cardiovascular disease, to include HTN, or to the etiologic relationship between any diagnosed heart disorder or HTN to his service-connected PTSD and/or DM, or to his active service.  The medical examiner considered the service and post service medical evidence of record, the clinical findings, and the Veteran's assertions and complaints, and found no current ventricular ectopy was present.  She also concluded that HTN was not related to active service or associated with service-connected PTSD or DM.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Regarding the Veteran's claim for ventricular ectopy, the Board notes that a review of the record does not show that this condition is currently present.  Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110 and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of current ventricular ectopy, the claim must be denied.

Even if the Veteran did have ventricular ectopy, there is still no competent medical evidence which causally relates this condition, to include as secondary to a service-connected disability.  No cardiovascular disorder was noted during active service, and the record reflects that this condition was initially noted in December 2001, more than 30 years after service separation.  None of the examiners who noted rhythm problems associated them with service or service connected disorder.  Inasmuch as the evidence, to include recent cardiac exam does not reflect that this condition is currently present, it cannot be said that the Claimant has current ventricular ectopy which may be associated with service.  The Board concludes that additional development, to include additional medical examination or medical opinion, is not reasonable based upon the facts of this case.  The exams are deemed adequate when viewed with the other evidence on file.

As to his claim for service connection for HTN, it is noted that this condition was not noted during service or until many years thereafter.  Moreover, an examiner has concluded that this post service disorder is not related to active service or to his service-connected PTSD or DM.  The holding of no relationship is taken to include any question of aggravation.  As such the examination is deemed adequate given the other evidence on file in this case.

As there is no medical evidence that provides the necessary nexus between any ventricular ectopy or HTN to the Veteran's service-connected PTSD or DM, or to his active military service, the preponderance of the evidence is against the claims for service connection for such.  Therefore, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for ventricular ectopy and HTN is not warranted.

Background and Analysis

Bilateral Hearing Loss

At time of service entrance evaluation in April 1966, audiometric examination showed pure tone thresholds, in decibels and converted from ASA to ISO (ANSI) units now used, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10

5
LEFT
35
25
20

10

"Hearing loss" was recorded.  

At time of separation examination audiological exam, pure tone thresholds, in decibels, were as follows (by now conversion is standard to ISO standards):  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5

10
LEFT
0
5
5

15

Hearing loss was denied on the report for medical history.

At the time of post service audiological evaluation in July 1976, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
22
15
15
15
18
LEFT
20
15
15
15
15

At hearings in 2008 and 2010, testimony was provided by the Veteran and his spouse in support of his claims.  The Veteran pointed out that he was exposed to noise during service from various weapons that he used, to include a Howitzer.  While his post service employment included noise exposure, he was issued protection.  

In 2009, the Board remanded the claim for entitlement to service connection for bilateral hearing loss for a contemporaneous evaluation.  

At the time of the authorized audiological evaluation in December 2010, the examiner noted that she reviewed the claims file.  She reported that the Veteran stated that he had trouble understanding speech, especially in groups.  The Veteran contended that his hearing loss was due to inservice military noise exposure associated with guns and artillery.  

On audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
40
50
LEFT
15
25
30
45
50

Speech audiometry revealed speech recognition ability of 88% in the right ear and of 92% in the left ear.

Moderately severe sensorineural hearing loss in the ears was noted.  

In the December 2010 report and in a February 2011 addendum report, the VA audiologist opined that the Veteran's bilateral hearing loss was not related to service.  She noted that inservice audiological testing at time of induction and separation showed hearing within normal limits and no significant changes.  She also noted that testing in 1976 was within normal limits.  She added that since hearing loss due to noise occurred at the time of exposure and not subsequently, the Veteran's current loss was less likely as not caused by or a result of active duty noise exposure.  His hearing impairment was also not the result of PTSD or DM.  

As an initial matter, the Board notes that while "hearing loss" was noted at time of induction, this was, to the extent present, in lower frequencies.  Hearing loss was not noted by history or findings at the time of separation examination.  Moreover, his hearing acuity was within normal limits years later upon testing in 1976.  Thus, any pre-service hearing loss was not shown to be chronic.  Moreover, it was not until many years after service before actual bilateral sensorineural hearing loss was clinically noted.  

With regard to granting service connection on a direct basis, the Board notes that the Veteran is competent to offer a description of the symptoms he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998). However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Veteran has reported that he currently experiences impaired hearing, an observation which he is competent to make.  However, he has not specifically asserted that he has experienced hearing impairment since his active duty service.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010). Currently, there is no evidence of record indicating that the Veteran had hearing loss in service, and the evidence does not reflect actual hearing loss until many, many years after service separation.  Moreover, the examiner at the 2010 VA examination specifically indicated that, based on the summary of military audiological results provided, the current audiological results, and the history reported by the Veteran, and, in consideration of its type, severity, and configuration with the record of normal hearing at military induction and separation, it is unlikely that the Veteran's current hearing loss is due to his service.  As the examiner indicated that she reviewed the summary of military audiological results, examined the Veteran and considered his assertions, and offered a rationale for her opinion, the Board finds this opinion to be the most probative of record regarding the issue of whether his current hearing loss is related to service.  Thus, the Veteran's claim for service connection for hearing loss must fail on a direct basis.  See Shedden, supra.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the benefit-of-the-doubt rule is not for application.  See Gilbert, supra.  



ORDER

Entitlement to service connection for ventricular ectopy, to include as secondary to service-connected PTSD or DM, is denied.  

Entitlement to service connection for HTN, to include as secondary to service-connected PTSD or DM, is denied.  

Entitlement to service connection for bilateral hearing loss is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


